DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 contains the trademark/trade name “Ajinomoto Build-up film (ABF)”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, a film and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-17, 21, 22 and 24-28, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al., (IDS: US Pat. 8742589, hereinafter Kawabata) in view of Scanlan et al., (IDS: US Pat. Appln. Pub. 2017/0033009, hereinafter Scanlan).

Regarding claim 1, Kawabata discloses a semiconductor package structure (SPS), comprising:
a semiconductor die (device 40 in Fig. 5; Col. 5, line 49) having a first/top surface, a second surface opposite the first surface, and a third surface adjoined between the first surface and the second surface;
a redistribution layer (RDL-46, 44 in Fig. 5; col. 5, line 34) structure on the first surface of the die and electrically coupled to the semiconductor die; and 
a protective insulating layer/PrIL (resin 50 in Fig. 5; col. 5, line 11) covering the RDL structure, the second surface and the third surface of the semiconductor die
 (Fig. 5).
Kawabata fails to teach a conductive structure passing through the PrIL and electrically coupled to the RDL structure.
	Scanlan teaches a SPS comprising a conventional conductive structure passing through a plurality of insulating layers/PrIL and electrically coupled to a RDL structure (see traces 40, 120, 134, 128 coupled to a RDL 120 respectively in Fig. 3; para 0048, 0052, 0058) providing the desired external connection. 
Kawabata and Scanlan are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Kawabata, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a conductive structure passing through the PrIL and electrically coupled to the RDL structure, as taught by Scanlan, so that the desired external connection capability can be achieved Kawabata’s SPS.


Regarding claim 3, Kawabata and Scanlan teach substantially the entire claimed structure as applied to claim 1 above, wherein Kawabata further teaches a PsL between the first surface of the semiconductor die and the RDL structure, wherein the RDL structure passes through the PsL (see a lower layer 48 in Fig. 5; col. 5, lines 5-15).

Regarding claim 4, Kawabata and Scanlan teach substantially the entire claimed structure as applied to claim 1 above, wherein Kawabata further teaches:
a first PsL between the first surface of the semiconductor die and
the RDL structure (see a lower 48 in Fig. 5; col. 5, lines 5-15), wherein a portion of the RDL structure passes through the first PsL; and
a second PsL between the RDL structure and the PrIL (see an upper layer 48 in Fig. 5; col. 5, lines 5-15) and covered by the PrIL, wherein the conductive structure (as taught by Scanlan) passes through the second PsL.   

Regarding claims 5-6 respectively, Kawabata and Scanlan teach substantially the entire claimed structure as applied to claim s 1 and 3 above, wherein Kawabata further teaches:
first PsL comprises a material that is the same as that of the second PsL (see lower and upper 48 in Fig. 5) and different from a material of the PrIL being selected from a variety of materials and additives as required (see col. 5, lines 30-35; col. 3, lines 55-65; col. 4, lines 5-25); and 
the first and the second PsL comprising conventional dielectric polyimide resin (see Scanlan: 102 in Fig. 3; para 0038).

Regarding claim 7, Kawabata and Scanlan teach substantially the entire claimed structure as applied to claim 1 above, wherein Kawabata further teaches the PrIL comprising an epoxy molding compound/EMC (see col. 4, lines 10-12).

Regarding claim 8, Kawabata and Scanlan teach substantially the entire claimed structure as applied to claim 1 above, wherein Scanlan teaches; a) a conventional conductive structure (RDL traces 120, 134, 128, 40 in Fig. 3; para 0048, 0052) passing through respective PsL (102, 122, in Fig. 3) and electrically coupled to a RDL structure, providing the desired external connection. The conductive structure comprising an under-bump metallurgy (UBM) layer and a solder bump on the UBM layer (see pad structure 134 and 128 respectively in Fig. 3; para 0050, 0052).
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a),  as taught by Scanlan, so that the desired external connection capability can be achieved Kawabata’s SPS.


a semiconductor die (device 40 in Fig. 5; Col. 5, line 49) having a first/top surface, a second surface opposite the first surface, and a third surface adjoined between the first surface and the second surface;
a first protective insulating layer/PrIL (resin 50 in Fig. 5; col. 5, line 11) covering the first surface and the third surface of the semiconductor die; and 
a redistribution layer (RDL)/second RDL (46, 44 in Fig. 5; col. 5, line 34) structure on the first surface of the semiconductor die and electrically coupled thereto  
(Fig. 5).
Kawabata fails to teach: a) a the first RDL structure over the first surface of the semiconductor die and electrically coupled thereto and extending directly above the first PrIL, b) a first PsL covering the first PrIL and the first RDL structure; b) a plurality of conductive structure passing through the first PsL and electrically coupled to the first RDL structure.
Scanlan teaches a SPS having conventional plurality of RDLs, the SPS comprising;
a) a RDL/first RDL structure on/over a first surface of a semiconductor die, electrically coupled thereto and extending directly above a first PrIL (see RDL 120, 106 and 108 respectively in Fig. 3; para 0048, 0058-0059);
b) a PsL/first PsL covering a PrIL(see an insulating dielectric 122 and an encapsulant 108 respectively in Fig. 3; para 0042, 0049);  

Kawabata and Scanlan are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Kawabata, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Scanlan, so that the desired external connection capability and multilevel RDL configuration can be achieved Kawabata’s SPS.

Regarding claim 10, Kawabata and Scanlan teach substantially the entire claimed structure as applied to claim 9 above, wherein Kawabata further teaches the second RDL  (see 46, 44 in Fig. 5; col. 5, line 34) structure electrically coupled to the semiconductor die, further providing the second RDL between the first RDL (as taught by Scanlan) and the semiconductor die.

Regarding claims 11-14 respectively, Kawabata and Scanlan teach substantially the entire claimed structure as applied to claim 9 above, wherein Kawabata teaches:
the second RDL structure is surrounded by the first PrIL (46, 44 and 50 respectively in Fig. 5) on the first surface of the semiconductor die;
the first RDL structure is electrically coupled to the semiconductor die through the second RDL structure (see 46, 44 in Fig. 5 in combination with the first RDL 120 in Fig. 3 of Scanlan); 
a second PsL between the second RDL structure and the first surface of the semiconductor die, wherein the second RDL structure passes through the second PsL (see lower PsL layer 48, 46; 44 and 40 respectively in Fig. 5); and  
the second PsL is surrounded by the first PrIL (see lower 48 and 50 respectively in Fig. 5) on the first surface of the semiconductor die.

Regarding claim 15, Kawabata and Scanlan teach substantially the entire claimed structure as applied to claims 10-14 above, wherein Kawabata teaches the second PsL being a resin material, being different than that of the first PrIL to provide the desired grinding rate properties (see col. 5, lines 10-15; for example, also see different resin layers 24, 10 in Fig. 1- col. 4, lines 1-28). , Kawabata and Scanlan do not explicitly teach the second PsL comprising a same material as that of the first PsL.
	Scanlan further teaches the first PsL comprising a variety of conventional resins (see para 0049). The selection of insulating dielectric resin materials (polyimide, epoxy, acrylic, etc.), a number of insulation/passivation layers, etc., in Semiconductor Chip Packaging and Interconnect Technology art, is a subject of routine experimentation and optimization to achieve the desired insulation/dielectric properties, thermal expansion coefficient (TCE), adhesion/bonding, process simplification, stress/defect reduction, etc.   
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the second PsL 

Regarding claims 16-17 respectively, Kawabata and Scanlan teach substantially the entire claimed structure as applied to claim 9 above, wherein:
a second PsL being between the first RDL structure and a first PrIL, wherein the first RDL structure passes through the second PsL (Scanlan: see 102, 120 and an encapsulant 108 respectively in Fig. 3); and 
the second PsL comprising polyimide material that is the same as that of the first PsL (see para 0038, 0049) and being different from that of the first PrIL which is made of a higher grinding rate epoxy encapsulating resin (Kawabata: for example, see high grinding rate epoxy encapsulating resin 10- col. 4, lines 5-28).  

Regarding claim 21, Kawabata and Scanlan teach substantially the entire claimed structure as applied to claim91 above, wherein Scanlan teaches the conductive structure comprising an under-bump metallurgy (UBM) layer and a solder bump on the UBM layer (see pad structure 134 and 128 respectively in Fig. 3; para 0050, 0052).

Regarding claim 22, Kawabata discloses a semiconductor package structure (SPS), comprising:
a semiconductor die (device 40 in Fig. 5; Col. 5, line 49) having a first/top  surface, a second surface opposite the first surface, and a third surface adjoined between the first surface and the second surface;
a first redistribution layer (RDL-46, 44 in Fig. 5; col. 5, line 34) structure on the first surface of the semiconductor die and electrically coupled thereto; and 
a first protective insulating layer/PrIL (resin 50 in Fig. 5; col. 5, line 11) covering the first surface and the third surface of the semiconductor die and surrounding the first RDL structure 
(Fig. 5).
Kawabata fails to teach: a) a first PsL covering the first PrIL and the first RDL structure,   b) a second RDL structure electrically coupled to the semiconductor die through
the first RDL structure, wherein the second RDL structure extends from the first RDL structure to above the first PrIL, and c) a second PsL covering the second RDL structure, and d) a plurality of conductive structure passing through the first PsL and electrically coupled to the second RDL structure.
	Scanlan teaches a SPS having conventional plurality of RDLs, the SPS comprising:
a) a PsL/first PsL covering a PrIL and the first RDL (see an insulating dielectric 102, an encapsulant 108 and 40  respectively in Fig. 3; para 0036, 0042, 0049, 0058);
b) a RDL/second RDL structure extending from an underlying/first RDL structure to above a PrIL (see 120, 44 and 108 respectively in Fig. 3; para 0048, 0058-0059); 
c) a second PsL covering the second RDL structure (see 122 and 120 respectively, in Fig. 3; para 0048-0049); and

Kawabata and Scanlan are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Kawabata, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-c), as taught by Scanlan, so that the desired external connection capability and a multilevel RDL configuration can be achieved Kawabata’s SPS.

Regarding claims 24-27 respectively, Kawabata and Scanlan teach substantially the entire claimed structure as applied to claim 22 above, wherein Kawabata and Scanlan  teach:
a) a third PsL between the first surface of the semiconductor die and the first RDL structure (see 48, 40 and 44 respectively in Fig. 5; col. 5, lines 1-15), wherein the first RDL structure passes through the third PsL;
b) the third PsL being surrounded and covered by the first PrIL (48 and 50 respectively in Fig. 5);
c) the first PsL and the second PsL comprising polyimide, benzocyclobutene/BCB (see Scanlan: para 0038 and 0049 respectively) and the third PsL comprising an insulating resin (see Kawabata: col. 5, line 4), being 
Kawabata and Scanlan do not explicitly teach; d) the third PsL comprising polyimide or polybenzoxazole (PBO).
	Kawabata and Scanlan do not explicitly teach the third PsL comprising polyimide.
The selection of insulating dielectric materials (polyimide, epoxy, resin/polymer, BCB, PBO, etc.), type and a number of fillers therein, a number of insulation/passivation layers, etc., in Semiconductor Chip Packaging, Encapsulation and Interconnect Technology art, is a subject of routine experimentation and optimization to achieve the desired insulation/dielectric properties, thermal expansion coefficient (TCE), glass transition (Tg) temperature, lamination/curing performance, stress/defect reduction, etc.   
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the elements a)-d), so that the desired electrical/thermal performance can be achieved, the stress/defects can be reduced and processing can be simplified in Kawabata and Scanlan’s SPS.
  
Regarding claim 28, Kawabata and Scanlan teach substantially the entire claimed structure as applied to claim 22 above, wherein Scanlan teaches the conductive structure comprising an under-bump metallurgy (UBM) layer and a solder bump on the UBM layer (see pad structure 134 and 128 respectively in Fig. 3; para 0050, 0052).

s 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al., (IDS: US Pat. 8742589, hereinafter Kawabata), Scanlan et al., (IDS: US Pat. Appln. Pub. 2017/0033009, hereinafter Scanlan) and further in view of Suthiwongsunthorn et al., (US Pat. 9978658, hereinafter Suthiwongsunthorn).
	
Regarding claims 18-20 respectively, Kawabata and Scanlan teach substantially the entire claimed structure as applied to claim 9 above, but fail to teach:
a) a second PrIL covering the second surface of the semiconductor die;  
b) the first and the second PrIL comprising the same material; and 
c) the first and the second PrIL comprising an epoxy molding compound (EMC) or an acrylic-based material.
	Suthiwongsunthorn teaches a SPS wherein a second PrIL covers a second surface of a semiconductor die, the second PrIL comprising a conventional thermosetting/EMC resin material (see 140 in Fig. 1o; col. 4, lines 8-11) to provide the desired surface protection for the die.
	Kawabata further teaches the first PrIL comprising a conventional resin/epoxy molding resin (see col. 4, lines 10-12).
	Kawabata, Scanlan and Suthiwongsunthorn are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Scanlan and Kawabata, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-

Regarding claim 23, Kawabata and Scanlan teach substantially the entire claimed structure as applied to claim 22 above, but fail to teach a second PrIL covering the second surface of the semiconductor die.
	Suthiwongsunthorn teaches a SPS wherein a second PrIL covers a second surface of a semiconductor die, the second PrIL comprising a conventional thermosetting/EMC resin material (see 140 in Fig. 1o; col. 4, lines 8-11) to provide the desired surface protection for the die.
	Kawabata further teaches the first PrIL comprising a conventional resin/epoxy molding resin (see col. 4, lines 10-12).
	Kawabata, Scanlan and Suthiwongsunthorn are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Scanlan and Kawabata, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a second PrIL covering the second surface of the semiconductor die, as taught by Suthiwongsunthorn, so that the surface protection for the die can be improved and processing can be simplified in Scanlan and Kawabata’s SPS. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811